Citation Nr: 1816756	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-27 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active military service from March 1970 to October 1971, from March 1974 to March 1977, and from August 1977 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In connection with this appeal the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left Knee

During the October 2017 Board hearing, the Veteran testified that he tore ligaments in his left knee while playing football in service. 

However, a review of service treatment records shows that the Veteran's claimed injury occurred to his right knee, and not the left.  Specifically, in an October 1974 service treatment record, the Veteran was seen for his right knee, which he stated he injured playing football.  The Veteran was hospitalized from October 21 to October 23, 1974.  The diagnoses rendered included a torn MCL and a torn ACL in the right knee.  In August 1979, the Veteran was again seen for right knee swelling.

Regarding the left knee, a January 1976 service treatment note, indicated that the Veteran had knee pain (side was not specified).  In an April 1980 service treatment record, the Veteran complained of left knee pain for one day.  At that time, the Veteran reported that he twisted his knee playing basketball.  It was specifically noted that there were no signs of a torn ligament or edema.  He was diagnosed with a left knee sprain.  

The Board finds that the Veteran has been diagnosed with degenerative joint disease of the left knee with a meniscal tear.  See January 2013 VA knee examination report.  However, the opinion provided by the January 2013 VA examiner is inadequate as it does not accurately discuss the Veteran's in-service left knee injury. In this regard, the examiner stated that the Veteran's left knee disorder was not related to service as the Veteran was injured in 1974 and was not seen for his knee until lately.  

Notably, the 1974 in-service injury pertained to the right knee, and not the currently diagnosed left knee disorder.  Further, although the Veteran was seen for possible left knee pain in January 1976 and again in April 1980, the VA examiner did not address these in-service complaints of left knee pain.  VA treatment records also show that the Veteran has reported left knee pain since service.  See e. g., October 2012 VA treatment record.  For these reasons, the Board finds that a new VA examination is required.  

Psychiatric Disorder

The Veteran was afforded a VA psychiatric examination in September 2011.  At that time, the examiner indicated that the Veteran did not meet the DSM-IV criteria for PTSD or any other psychiatric disorder.  

During the October 2017 Board hearing, the Veteran indicated that he had been diagnosed with PTSD by his psychiatrist at the VA medical center in New Orleans.  See id at pg. 7.  Moreover, the Veteran stated that he was currently receiving psychiatric treatment through VA, with the most recent session conducted in September 2017.  Notably, the last VA treatment record in the claims file is dated in May 2014.  As such, all outstanding VA treatment records must be obtained prior to adjudication of the claim.

Further, although the September 2011 VA examiner indicated that the Veteran did not have PTSD, VA treatment records show a separate diagnosis of depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claim cannot be limited by a veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  As such, the Board finds that a new psychiatric examination, which addresses all of the Veteran's psychiatric disorders, is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all VA treatment records from the New Orleans VA Medical Center since May 2014.

2.  Then, the Veteran should be afforded a VA knee examination by a physician with sufficient expertise to determine the nature and etiology of any currently present left knee disorder.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner is asked to address the following:

(a)  State whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed DJD of the left knee (or any other currently identified left knee disability) is etiologically related to the Veteran's active service.

(NOTE:  Regarding the left knee, a January 1976 service treatment note, indicated that the Veteran had knee pain (side was not specified).  In an April 1980 service treatment record, the Veteran complained of left knee pain for one day.  At that time, the Veteran reported that he twisted his knee playing basketball.  There were no signs of a torn ligament or edema.  He was diagnosed with a left knee sprain).  

(b)  The examiner should provide a rationale for any opinion rendered.

3.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of his claimed psychiatric disorder(s).  Following review of the relevant evidence in the record, and any tests deemed necessary, the examiner should provide the following opinions:

(a)  List all of the Veteran's current psychiatric disorder diagnoses.  (NOTE:  VA treatment records note diagnoses of depressive disorder).

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed psychiatric disorder(s) is related to service.

(c)  All opinions are to be accompanied by a rationale consistent with the evidence of record.
4.  Thereafter, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Cynthia M. Bruce 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




